Exhibit 10.3

BEFORE THE UNITED STATES DEPARTMENT OF THE INTERIOR

 

In the matters of:   Kforce Government Solutions, Inc.   Case No.
AIU-EV-BLM-0036-2009 Kforce Global Solutions, Inc.   Case No.
AIU-EV-BLM-0041-2009 Bradson Corporation   Case No. AIU-EV-BLM-0043-2009

AMENDED ADMINISTRATIVE AGREEMENT

This Amended Administrative Agreement (“Amended Agreement”) is entered into and
is effective on May 3, 2012, between and among Kforce Government Solutions,
Inc., (hereinafter “KGS” or “the Company”) and the U.S. Department of the
Interior (“DOI”). This Amended Agreement supersedes the original administrative
agreement (“Original Agreement”) dated December 29, 2009, between the above
parties.

I. PREAMBLE

A. KGS assists Federal agencies with solutions and services in information
technology, finance and accounting, healthcare informatics, intelligence, Data
Confidence, and business transformation. KGS’s customers include United States
Government agencies and instrumentalities, and KGS supports U.S. military
operations in various locations around the world.

B. In 2006-2007, KGS merged with Bradson Corporation, an established provider of
services to Federal agencies in finance and accounting, program management and
performance management.

C. Kforce Global Solutions, Inc. is a sister company of KGS; both companies are
owned by Kforce Government Holdings, Inc. KGS represents that Kforce Global
Solutions, Inc. does not engage in Federal Government contracting. Kforce, Inc.
is the parent company of all of the above-named companies.

D. On December 18, 2009, KGS, Kforce Global Solutions, Inc., and Bradson
Corporation received notices of proposed debarment from the DOI.

 

1



--------------------------------------------------------------------------------

E. The DOI proposed to debar KGS based on the actions of Thomas Denneny, a
Senior Vice President of KGS, who prepared a Statement of Work (“SOW”) in 2008
that subsequently became the basis for Bureau of Land Management (“BLM”) Task
Order No. PAD086083. Mr. Denneny prepared the SOW in the absence of a contract
with BLM for that work. The DOI also based the action on the fact that KGS
subsequently bid on and was awarded the BLM task order in violation of 48 C.F.R.
§ 9.505-2(a)(1). The Task Order was for a fixed price of $78,892.32.

F. The DOI also proposed to debar Mr. Denneny based on these actions.

G. The DOI proposed to debar Kforce Global Solutions, Inc. and Bradson
Corporation as affiliates of KGS.

H. In or about January, 2009, KGS became aware that the DOI Office of Inspector
General (“DOI OIG”) was conducting an investigation into the Task Order. KGS
responded cooperatively with that investigation. It produced documents and made
its personnel, including Mr. Denneny, available for interviews in February, 2009
and again in September, 2009.

I. After receiving the notice of proposed debarment, KGS represents that it
suspended Mr. Denneny the next business day, December 21, 2009, pending the
outcome of these proceedings.

J. In order to assure the DOI of its present responsibility as a Federal
Government contractor, KGS agrees to take the remedial actions specified in this
Amended Agreement.

K. The DOI has determined that, in light of all the facts and circumstances now
available, including the information provided by KGS in response to the notices
of proposed debarment regarding actions taken and additional actions agreed to
be undertaken by KGS as specified in the terms and conditions of this Amended
Agreement, adequate assurance exists that KGS will conduct its future dealings
with the Federal Government with the high degree of honesty and integrity
required of a Federal Government contractor or non-procurement program
participant and that debarment of KGS is not necessary at this time to protect
Federal Government interests.

NOW THEREFORE, the parties agree as follows:

II. TERMS and CONDITIONS

1. Effective Date and Term. The Effective Date of this Amended Agreement is
May 3, 2012, and is effective through September 30, 2013. Prior to September 30,
2013, DOI will evaluate KGS’s compliance with the terms of this Amended
Agreement.

2. Termination of Proposed Debarment of KGS and Affiliated Companies. Effective
upon the execution of the Original Agreement, the proposed debarment of KGS,
Kforce Global Solutions, Inc., and Bradson Corporation were terminated by the
Suspending and Debarring Official.

 

2



--------------------------------------------------------------------------------

3. Employment of Thomas Denneny. Thomas Denneny is no longer employed by KGS.

4. Refund Profits from the Contract. The Company refunded to the DOI all profits
from the Task Order.

5. Compliance and Ethics Program. KGS agreed to enhance its existing compliance
and ethics program. Specifically, KGS employed an outside contractor, approved
by the DOI, to conduct full-day training sessions on laws and regulations
applicable to Federal Government contractors. KGS agreed that these training
sessions would be attended by all KGS managers and employees involved in the
procurement or management of federally funded work. Other employees directly or
indirectly performing services in connection with federally funded work would
receive appropriate training on the KGS Ethics and Compliance Program. In
addition, KGS conducted special, supplementary training in January 2010 on
procurement integrity and conflicts of interest, and thereafter will conduct
quarterly seminars focused primarily on the compliance aspects of Federal
contracting. These supplementary training sessions will be attended by all KGS
managers and employees involved in the procurement or management of federally
funded work. KGS will continue its practice of distributing its corporate ethics
and procurement integrity policy (or any updates thereto) to all employees and
managers and require that each of its employees and managers certify that he or
she (i) has received a copy of the policy, and (ii) has been advised that
compliance with the policy is a condition of continued KGS employment (to the
extent permitted by law). All newly hired employees and managers shall receive
compliance and ethics program training (which may be tailored to their function)
within sixty (60) days of the commencement of their employment with KGS. The
Company will also include compliance with the ethics and procurement integrity
policy as an element of the KGS annual manager and employee performance review.
Within ten (10) business days of the Effective Date of the Original Agreement,
KGS submitted a training schedule to the DOI and DOI OIG setting forth the dates
for the supplementary and quarterly training referenced above, the level of
responsibility of the managers and employees who would be trained, and where the
training would take place.

6. Risk Assessment and Work Plan. KGS agrees to retain Global Compliance
Services to conduct a Risk Assessment to identify and prioritize KGS’s major
ethics and compliance risks. Global Compliance Services may make recommendations
to strengthen and adapt the existing Compliance and Ethics Plan to address these
risks. KGS will revise its existing Compliance and Ethics Plan as appropriate to
address the recommendations. KGS will share any revised Compliance and Ethics
Plan with DOI and DOI OIG. KGS will encourage Global Compliance Services to
consult with the Third-Party Monitor to the extent practicable so that Global
Compliance Services may avail itself of the Third-Party Monitor’s experience in
working with KGS concerning these matters.

7. Hotline. KGS will implement a toll-free, dedicated hotline to report
suspected misconduct relating to Federal procurements. KGS will publicize the
toll-free number of its

 

3



--------------------------------------------------------------------------------

hotline to all of its employees. KGS will not permit retaliation against those
who report suspected misconduct and will advise its employees of this policy.
KGS will publicize to all of its employees the FAR Mandatory Disclosure Rule,
which requires Federal Government contractors to timely disclose to the
contracting agency’s Office of Inspector General (providing a copy to the
contracting officer) whenever, in connection with the award, performance, or
closeout of a Federal Government contract, the contractor has credible evidence
that a principal, employee, agent, or subcontractor has committed a violation of
Federal criminal law involving fraud, conflict of interest, bribery, or improper
gratuity violations found in Title 18 of the United States Code, or a violation
of the False Claims Act found at 31 U.S.C. §§ 3729-3733.

8. OIG Fraud Awareness Training. KGS agrees to permit DOI OIG to conduct fraud
awareness training at KGS as necessary for the duration of this Amended
Agreement. These training sessions will be attended by all KGS managers and
employees involved in the procurement or management of federally funded work.
This training will be provided at no cost to KGS.

9. Compliance Officer. KGS appointed a new Compliance Officer. The Compliance
Officer is the Federal Services Counsel of Kforce, Inc., who reports directly to
the General Counsel of Kforce, Inc. The Compliance Officer is responsible for
monitoring compliance with (i) the Corporate Ethics and Procurement Integrity
Policy and (ii) this Amended Agreement. The Compliance Officer will maintain a
confidential record that identifies all contacts made to the toll-free hotline
and all matters reported to the Compliance Officer. The record will include, at
a minimum, the nature of the reported conduct, the results of the internal
investigation, and any corrective action taken by KGS. The Compliance Officer
will report to the Board of Directors, at least twice a year, concerning the
compliance program and the Company’s adherence to this Amended Agreement. The
Compliance Officer will be available to the DOI or DOI OIG to respond to
inquiries with regard to KGS’s compliance with the Corporate Ethics and
Procurement Integrity Policy and any of the requirements of this Amended
Agreement.

To ensure that the Compliance Officer is integrated into the KGS organization,
the Compliance Officer will establish a permanent office in the KGS Fairfax,
Virginia Headquarter Offices. The Compliance Officer will be added as a regular
attendee of weekly management meetings, town-hall style meetings, and Board of
Director meetings. The Compliance Officer will also schedule regularly occurring
meetings with Executive Leadership to ensure the Compliance Officer has current
insight into the Company’s strategy and operations. In addition, the Compliance
Officer will: 1) continue to participate as a presenter at all quarterly
compliance training; 2) serve as the Chairperson of the Compliance Steering
Committee; and 3) continue to regularly participate in Deal Review Board
sessions or in any sessions that perform the same function as the current Deal
Review Board. Also, KGS will create the role of Deputy Compliance Officer in the
KGS Contracts Department to provide the Compliance Officer with a point of
contact with the daily operations of KGS, as well as additional compliance
support.

10. KGS Board of Directors Compliance Committee. The KGS Board of Directors will
establish a Compliance Committee, which will adopt a written Charter setting
forth its role and responsibilities.

 

4



--------------------------------------------------------------------------------

11. Non-Retaliation Policy. KGS will assess the impact on other KGS employees,
if any, of the termination of an associate in the Research and Development
Division in April, 2011. KGS will reinforce its non-retaliation and related
policies by reviewing the existing policies, including non-retaliation as a
topic in the quarterly compliance training required by this Amended Agreement,
and communications from KGS leadership to all KGS employees. KGS will audit and
monitor the existence and impact of any reported or identified retaliation and
incorporate these procedures into KGS’s Annual Compliance Work Plan.

12. Reporting. KGS will submit a semi-annual written report to the DOI
Suspending and Debarring Official and DOI OIG. In each report, KGS will describe
the measures it has taken to comply with this Amended Agreement. Each report
shall include:

 

  (i) Compliance and ethics training conducted and the number of persons who
attended;

 

  (ii) Informal notifications or initiatives related to the compliance program;

 

  (iii) Any significant changes in the directives, instructions, or procedures
implemented in furtherance of KGS’s Corporate Ethics and Procurement Integrity
Policy, or any successor policy;

 

  (iv) The status of any Federal or state investigation or audit of KGS’s own
conduct or conduct by its principals, employees and/or former employees that
might be imputed to KGS, and legal proceedings resulting in search warrants,
subpoenas, criminal charges, or civil agreements;

 

  (v) A listing of Federal Government audits and related actions (routine or
otherwise) during the period;

 

  (vi) A report summarizing all contacts made to the hotline, and all other
instances of misconduct reported to the Compliance Officer. The report will
include, at a minimum, the nature of the reported or suspected misconduct, the
results of the internal investigation, and any corrective action taken by the
Company. Subject to the attorney-client privilege and reporting party
confidentiality, details on each case will be made available to the DOI and DOI
OIG upon request; and

 

  (vii) Any other information required by this Amended Agreement.

13. Third-Party Monitor. KGS hired an independent third-party monitor mutually
agreed upon by KGS and the DOI. The Third-Party Monitor will monitor KGS’s
compliance with the terms of this Amended Agreement and will be engaged by KGS
for the duration of this Amended Agreement. As reasonably necessary for the
purpose of verifying and evaluating KGS’s compliance with the terms of this
Amended Agreement, the Third-Party Monitor will examine KGS’s books, records,
and other documents and supporting materials. Such materials will be made
available by KGS during normal business hours for inspection and review. For

 

5



--------------------------------------------------------------------------------

purposes of this paragraph, the Third-Party Monitor may interview any KGS
employee or manager who consents to be interviewed, at the employee’s or
manager’s place of business during normal business hours or at such other place
and time as may be mutually agreed between the employee or manager and the
Third-Party Monitor. The Third-Party Monitor will make semi-annual reports to
the DOI, DOI OIG, and KGS to verify KGS’s compliance with the terms of this
Amended Agreement. The Third-Party Monitor will also make other reports to DOI,
DOI OIG, and KGS as necessary and/or be available to respond to inquiries as
necessary.

14. Documentation. KGS will maintain documentation sufficient to demonstrate
compliance with the requirements of this Amended Agreement.

15. Government Investigations and Audits. In addition to the periodic written
reports required under paragraph 12, KGS will notify the DOI and DOI OIG within
five (5) business days of the time KGS learns of (a) the initiation of any
criminal or civil investigation into KGS’s conduct by any Federal or state
governmental entity; (b) the service of subpoenas on KGS that relates to KGS as
a Federal contractor; (c) the service of search warrants on and/or searches of
KGS and locations under its control; (d) the criminal indictment of KGS or any
of its officers; and (e) the initiation of any non-routine audit of KGS by any
Federal agency (for example, routine Defense Contract Audit Agency audits need
not be reported under this paragraph).

16. Similar Misconduct. If, during the course of this Amended Agreement, KGS
learns that the employee misconduct or similar misconduct that occurred on the
BLM procurement referenced in paragraph E above also occurred on other Federal
contracts or non-procurement transactions, KGS will promptly notify the
Suspending and Debarring Official as well as the applicable agency’s Office of
Inspector General, or responsible investigating authority, of the discovery. KGS
performed an inquiry to determine if Mr. Denneny, or any other KGS employee,
engaged in any similar activity in violation of 48 C.F.R. § 9.505-2(a)(1), with
any BLM employee, to include Ms. Betty Buxton, in the award of any prior
contracts, to include the award of a contract involving the Southern Nevada
Public Land Management Act. KGS provided a report to the Suspending and
Debarring Official and DOI OIG within three (3) months from the Effective Date
of the Original Agreement, concerning the actions taken in order to perform this
inquiry and the results of the inquiry.

17. Employment of Excluded Parties. KGS will develop an internal policy that the
Company will not knowingly hire an individual who is suspended or debarred or
otherwise declared ineligible for Federal programs to work as an agent,
representative, or principal, including being a key employee, for purpose of the
performance of any Federal procurement and non-procurement award. In order to
carry out the policy, KGS will review the Excluded Parties List System
(http://www.epls.gov) in connection with any new hire.

18. Release. KGS hereby releases the DOI, its agents and employees in their
official and personal capacities of any and all liability or claims arising out
of or related to the DOI OIG investigation, the notice of proposed debarment,
and this Amended Agreement.

19. Unallowable Costs. All costs defined in FAR § 31.205-47 incurred by or on
behalf of KGS in performance of this Agreement, or associated with the
monitoring of this

 

6



--------------------------------------------------------------------------------

Agreement by the Third-Party Monitor, and all costs incurred by KGS in
negotiating, implementing, and abiding by the terms of this Agreement, other
than the costs associated with KGS’s Compliance and Ethics Program, will be
deemed unallowable costs, whether direct or indirect, for Federal Government
contract purposes. In addition, all costs associated with the performance of BLM
Task Order PAD086083 will be deemed unallowable costs. KGS agrees to account for
these unallowable amounts separately by identifying any such costs incurred
through (i) accounting records to the extent possible; (ii) memoranda, including
diaries and logs, regardless of whether such records are part of official
Company documentation where accounting records are not available; or
(iii) through good-faith itemized estimates where no other accounting basis is
available.

20. Successors and Assigns. The terms, conditions, and obligations of this
Amended Agreement will survive the reorganization of KGS’s corporate structure
and will be fully binding upon any organization which is a successor in interest
or an assignee to substantially all of the assets or shares of KGS. The
Successor or Purchaser may request that the Suspending and Debarring Official
review the need for continuation of the terms and obligations of this Amended
Agreement.

21. Implementation by KGS. KGS will implement all provisions of this Amended
Agreement including its Ethics and Compliance Conduct Program with respect to
any business that KGS acquires or establishes after the Effective Date of this
Amended Agreement, within sixty (60) calendar days following completion of such
acquisition or establishment.

22. Cooperation by KGS. When requested, KGS will cooperate fully with any
investigation of suspected wrongdoing involving KGS’s operations or activities
and will encourage present and past employees of KGS to make a full and candid
disclosure of their personal knowledge of the facts and circumstances of any
suspected wrongdoing.

23. Representations. KGS represents that all written materials and other
information supplied to the DOI by the Company’s authorized representatives
during the course of discussions preceding this Amended Agreement are true and
accurate to the best information and belief of the KGS signatory to this Amended
Agreement. KGS understands that this Amended Agreement is executed on behalf of
the DOI in reliance upon the truth and accuracy of all such representations.

24. No Waiver. Nothing in this Amended Agreement limits the DOI or any other
Federal agency from initiating administrative actions, including suspension or
debarment, should information indicating the propriety of such action come to
the attention of the DOI Suspending and Debarring Official or any other Federal
agency.

25. Breach. KGS and the DOI agree that the causes for debarment survive the
execution of this Amended Agreement, and the DOI may initiate debarment
proceedings against KGS on these grounds if there is a material breach of this
Amended Agreement. KGS and the DOI agree that repeated violations of
non-material provisions of this Amended Agreement may cumulatively become a
material breach of this Amended Agreement. The DOI’s Suspending and Debarring
Official will provide written notice to KGS of any alleged failure to meet its
material

 

7



--------------------------------------------------------------------------------

obligations under the terms of this Amended Agreement. If KGS fails to submit an
acceptable plan of corrective action to the Suspending and Debarring Official
within fifteen (15) calendar days of receipt of such notice, or as otherwise
permitted by the Suspending and Debarring Official, the DOI may initiate
debarment proceedings against KGS and any affiliates.

26. DELETED.

27. Entire Amended Agreement. This Amended Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether oral or written, related to the subject matter hereof.

28. Authority of the United States. The provisions of this Amended Agreement in
no way alter or diminish the rights and responsibilities of the United States to
carry out its lawful functions in any proper manner.

29. Authorized Signatories. The signatory of each party is fully authorized to
execute this Amended Agreement and represents that he or she has the authority
to bind the DOI or KGS, respectively.

30. Severability. In the event that any one or more of the provisions contained
in this Amended Agreement will for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability,
will not affect other provisions of this Amended Agreement.

31. Notices. Any notices or information required hereunder will be in writing
and delivered by facsimile with receipt or mailed by registered or certified
mail, postage prepaid, as follows:

 

  If to KGS, to:    Larry Grant      President      Kforce Government Solutions,
Inc.      2750 Prosperity Avenue      Suite 300      Fairfax, VA 22031 and     
     William S. Josey      General Counsel      Kforce, Inc.      1001 East Palm
Avenue      Tampa, FL 33605   If to the DOI, to:    Debra E. Sonderman, Director
     Office of Acquisition and Property Management      U.S. Department of the
Interior      1849 C Street, NW      Washington, DC 20240

 

8



--------------------------------------------------------------------------------

and               Stanley Stocker, Debarment Program Manager      Recovery
Oversight Office      Office of Inspector General      U.S. Department of the
Interior      1849 C Street, NW      Washington, DC 20240

Or such other address as any party will have designated by notice in writing to
the other party.

32. Public Document. This Amended Agreement, including all attachments, is a
public document.

33. Contractor Past Performance Databases. DOI reserves the right to include the
information concerning the misconduct that served as the basis for the proposed
debarment of KGS in any Federal Government database concerning contractor past
performance, for example, the Past Performance Information Retrieval System.

34. Headings. Section and paragraph headings are intended for the convenience of
the parties and are not to be used to interpret this Amended Agreement.

35. Amendment. This Amended Agreement may be amended or modified only by a
written document signed by both parties.

36. Certification. By signature hereto, the individual executing this Amended
Agreement on behalf of KGS certifies that he understands that the provisions of
18 U.S.C. § 1001 are applicable to the statements and representations contained
herein.

37. Execution. This Amended Agreement may be executed in counterparts which,
taken together, will have the same force and effect as a single instrument, and
executed copies may be delivered electronically or via facsimile, with originals
to follow as soon as practicable.

 

9



--------------------------------------------------------------------------------

KFORCE GOVERNMENT SOLUTIONS, INC. By:  

/s/ Larry Grant

  Larry Grant Title:   President   Kforce Government Solutions, Inc. Dated:  
April 27, 2012 KFORCE, INC. as to Paragraph 9 By:  

/s/ David L. Dunkel

  David L. Dunkel Title:   Chief Executive Officer   Kforce, Inc. Dated:   April
27, 2012 U.S. DEPARTMENT OF THE INTERIOR By:  

/s/ Debra E. Sonderman

  Debra E. Sonderman Title:   Director  
Office of Acquisition and Property Management Dated:   May 3, 2012

 

10